9 F.2d 1022 (1926)
UNITED STATES, by C. G. LEWELLYN, Collector of Internal Revenue, Plaintiff in Error,
v.
George S. DAVISON, Defendant in Error.
No. 3338.
Circuit Court of Appeals, Third Circuit.
January 5, 1926.
John D. Meyer, of Pittsburgh, Pa., and A. W. Gregg and A. Calder Mackay, both of Washington, D. C., for plaintiff in error.
H. L. Stone, Jr., and John G. Frazer, both of Pittsburgh, Pa., for defendant in error.
Before BUFFINGTON, WOOLLEY, and DAVIS, Circuit Judges.
BUFFINGTON, Circuit Judge.
In the court below, the collector of internal revenue brought suit against George S. Davison for income tax which the said collector claimed was due and owing by him. On entry of judgment in favor of Davison, the government sued out this writ of error. Davison was a stockholder of the Gulf Oil Corporation, and his alleged taxable income came to *1023 him in the same way as that of his fellow stockholder, W. L. Mellon, whose case was before decided by the court below. 279 F. 910, affirmed by this court, 281 F. 645. Following these cases, the trial judge held that the collector could not recover the income tax from Davison. By an oversight, the attempted review by the Supreme Court of the Mellon Case miscarried, and this present action was brought to eventually secure a review by that court of the question involved in the Mellon Case. It has been sought to differentiate the Davison from the Mellon Case, but we regard them as involving the same question.
Adhering, as we do, to our decision in the latter case, we are of opinion the court below committed no error in following it, and its judgment is therefore affirmed.